                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-03338-STV

VICTORIA DAWN WRIGHT,

       Plaintiff,

v.

CDOC-DWCF SERGEANT ROBERT J. GESS,

     Defendants.
______________________________________________________________________

                                ORDER
______________________________________________________________________

Magistrate Judge Scott T. Varholak

       This matter comes before the Court on Sergeant Robert J. Gess’ Motion to Dismiss

[#46] (the “Motion”). The parties have consented to proceed before the undersigned

United States Magistrate Judge for all proceedings, including entry of a final judgment.

[##48, 49] This Court has carefully considered the Motion and related briefing, the case

file, and the applicable case law, and has determined that oral argument would not

materially assist in the disposition of the Motion. For the following reasons, the Motion is

DENIED.

I.     BACKGROUND 1

       On September 25, 2018, Plaintiff was a Colorado Department of Corrections

(“CDOC”) inmate housed at the Denver Women’s Correctional Facility (“DWCF”). [#16



1 The facts are drawn from the allegations in Plaintiff’s Complaint [#16], which must be
taken as true when considering a motion to dismiss for failure to state a claim pursuant
to Federal Rule of Civil Procedure 12(b)(6). Wilson v. Montano, 715 F.3d 847, 850 n.1
(10th Cir. 2013) (citing Brown v. Montoya, 662 F.3d 1152, 1162 (10th Cir. 2011)).
                                             1
at 14] On that date, Correctional Officer Elias Lopez reported to Sergeant Shirley Dockery

that Plaintiff was “talking shit.” [Id.] Sergeant Dockery confronted Plaintiff about the

allegation and Plaintiff asked to speak to Sergeant Dockery’s supervisor.          [Id.]   In

response, Sergeant Dockery unholstered her taser, waived the taser around, and told

Plaintiff that she could not speak to a lieutenant or a captain. [Id.]

         Meanwhile, Sergeant Robert J. Gess asked Plaintiff to comply with being

handcuffed so that he could transport her to speak with Sergeant Dockery’s supervisor.

[Id. at 15] Sergeant Dockery told Sergeant Gess that Plaintiff was not going to speak to

a lieutenant or captain and ordered Sergeant Gess to discontinue the escort. [Id.] As

Sergeant Gess was attempting to maneuver Plaintiff, Plaintiff began to fall. [Id.] Sergeant

Gess then “threw Plaintiff [the] remainder of [the] way onto [the] concrete floor.” [Id.] As

a result, Plaintiff sustained two lacerations. [Id.] She needed to be transported to the

emergency room at Denver Health where her lacerations required a total of ten stitches.

[Id.]

         On December 26, 2018, Plaintiff, proceeding pro se, initiated the instant action.

[#1] On March 18, 2019, Plaintiff filed her Amended Complaint. [#16] The Amended

Complaint brought several causes of action against numerous defendants. [Id.] On

March 29, 2019, Senior United States District Judge Lewis T. Babcock dismissed all of

Plaintiff’s claims except for an excessive force claim against Sergeant Gess. [#17] On

June 27, 2019, Sergeant Gess moved to dismiss that sole remaining claim. [#46] Plaintiff

responded to the Motion [#53], Sergeant Gess replied [#59], and Plaintiff filed a surreply

[#68].




                                              2
II.    STANDARD OF REVIEW

       Sergeant Gess moves to dismiss pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6). [See generally #46] Federal Rule of Civil Procedure 12(b)(1)

empowers a court to dismiss a complaint for “lack of subject-matter jurisdiction.”

Dismissal under Rule 12(b)(1) is not a judgment on the merits of a plaintiff’s case, but

only a determination that the court lacks authority to adjudicate the matter.               See

Castaneda v. INS, 23 F.3d 1576, 1580 (10th Cir. 1994) (recognizing federal courts are

courts of limited jurisdiction and may only exercise jurisdiction when specifically

authorized to do so). A court lacking jurisdiction “must dismiss the cause at any stage of

the proceeding in which it becomes apparent that jurisdiction is lacking.” Basso v. Utah

Power & Light Co., 495 F.2d 906, 909 (10th Cir. 1974).

       Under Federal Rule of Civil Procedure 12(b)(6), a court may dismiss a complaint

for “failure to state a claim upon which relief can be granted.” In deciding a motion under

Rule 12(b)(6), a court must “accept as true all well-pleaded factual allegations . . . and

view these allegations in the light most favorable to the plaintiff.” Casanova v. Ulibarri,

595 F.3d 1120, 1124 (10th Cir. 2010) (quoting Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009)).       Nonetheless, a plaintiff may not rely on mere labels or

conclusions, “and a formulaic recitation of the elements of a cause of action will not do.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). Plausibility refers “to the

scope of the allegations in a complaint: if they are so general that they encompass a wide



                                               3
swath of conduct, much of it innocent, then the plaintiffs ‘have not nudged their claims

across the line from conceivable to plausible.’” Robbins v. Oklahoma, 519 F.3d 1242,

1247 (10th Cir. 2008) (quoting Twombly, 550 U.S. at 570). “The burden is on the plaintiff

to frame a ‘complaint with enough factual matter (taken as true) to suggest’ that he or she

is entitled to relief.” Id. (quoting Twombly, 550 U.S. at 556). The ultimate duty of the court

is to “determine whether the complaint sufficiently alleges facts supporting all the

elements necessary to establish an entitlement to relief under the legal theory proposed.”

Forest Guardians v. Forsgren, 478 F.3d 1149, 1160 (10th Cir. 2007).

       “A pro se litigant’s pleadings are to be construed liberally and held to a less

stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d

1106, 1110 (10th Cir. 1991) (citing Haines v. Kerner, 404 U.S. 519, 520-21 (1972)). “The

Haines rule applies to all proceedings involving a pro se litigant.” Id. at 1110 n.3. The

Court, however, cannot be a pro se litigant’s advocate. See Yang v. Archuleta, 525 F.3d

925, 927 n.1 (10th Cir. 2008).

III.   ANALYSIS

       Sergeant Gess advances three arguments in support of his Motion. First, he

argues that Plaintiff has failed to exhaust her administrative remedies. [#46 at 4-9]

Second, he contends that the Amended Complaint fails to state a claim upon which relief

can be granted. [Id. at 9-14] Finally, he claims that he is entitled to qualified immunity.

[Id. at 15-16] The Court addresses each argument below.




                                              4
          A. Exhaustion of administrative remedies

       The Prison Litigation Reform Act (“PLRA”) directs that “[n]o action shall be brought

with respect to prison conditions under section 1983 of this title, or any other Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). The

exhaustion requirement is mandatory. Ross v. Blake, 136 S. Ct. 1850, 1856 (2016);

Porter v. Nussle, 534 U.S. 516, 524 (2002). But, while the PLRA requires exhaustion of

remedies, it only requires exhaustion of “available” remedies. Ross, 136 S. Ct. at 1858-

60; Little v. Jones, 607 F.3d 1245, 1250 (10th Cir. 2010). An administrative procedure is

unavailable when “it operates as a simple dead end—with officers unable or consistently

unwilling to provide any relief to aggrieved inmates.” Ross, 136 S. Ct. at 1859. Similarly,

“an administrative scheme might be so opaque that it becomes, practically speaking,

incapable of use.” Id. Finally, an administrative remedy might be unavailable “when

prison administrators thwart inmates from taking advantage of a grievance process

through machination, misrepresentation, or intimidation.” Id.

       Sergeant Gess argues that the Court should dismiss the Amended Complaint

because Plaintiff failed to exhaust her administrative remedies. [#46 at 4-9] Because

failure to exhaust administrative remedies is an affirmative defense under the PLRA,

“inmates are not required to specially plead or demonstrate exhaustion in their

complaints.” Jones v. Bock, 549 U.S. 199, 216 (2007). Indeed, the Tenth Circuit has

cautioned that “only in rare cases will a district court be able to conclude from the face of

the complaint that a prisoner has not exhausted his administrative remedies and that he

is without a valid excuse.” Aquilar-Avellaveda v. Terrell, 478 F.3d 1223, 1225 (10th Cir.



                                             5
2007). Here, Plaintiff indicates in her Amended Complaint that she has exhausted her

administrative remedies [#16 at 26], and the Court cannot conclude otherwise from the

face of the Amended Complaint. Accordingly, the Court will not dismiss the Amended

Complaint for failure to exhaust administrative remedies. Ferguson v. Clifton, No. 1:18-

cv-00921-CMA-SKC, 2019 WL 983491, at *7 (D. Colo. Feb. 7, 2019) (“Because [plaintiff]

has indicated in his Amended Complaint that he exhausted available remedies,

[defendants’] challenge in this regard is premature, at best.”), report and recommendation

adopted, 2019 WL 979014 (D. Colo. Feb. 28, 2019); Powell v. Wilner, No. 06-cv-00545-

WYD-MEH, 2009 WL 840756, at *4, *7 (D. Colo. Mar. 30, 2009) (refusing to dismiss

complaint for failure to exhaust administrative remedies where such failure was not clear

from the face of the complaint).

      Rather than relying on the face of Plaintiff’s Amended Complaint, Sergeant Gess

cites to an affidavit from Tony DeCesaro, the Step 3 Grievance Officer at the CDOC. [#46

at 6-7] This affidavit, however, was not referenced in Plaintiff’s Amended Complaint.

[See generally #16] Thus, to consider the affidavit, the Court would need to convert the

Motion into a motion for summary judgment. Greer v. Smith, 59 F. App’x 491, 492 (3d

Cir. 2003) (finding district court erred in considering affidavit submitted with motion to

dismiss for failure to exhaust PLRA remedies); Baker v. Meek, No. 15-cv-0244-RBJ-

NYW, 2015 WL 10012984, at *3 (D. Colo. Dec. 31, 2015) (treating motion to dismiss as

motion for summary judgment, after giving notice to plaintiff, in order to consider

defendant’s affidavit on exhaustion), report and recommendation adopted, 2016 WL

471369 (D. Colo. Feb. 8, 2016). And, while “courts regularly convert motions to dismiss

to motions for summary judgment to analyze exhaustion,” Walker v. Firman, No. 16-cv-



                                            6
02221-RBJ-MEH, 2017 WL 4652015, at *5 (D. Colo. Oct. 17, 2017), report and

recommendation adopted, 2017 WL 6350204 (D. Colo. Dec. 13, 2017), Sergeant Gess

has expressly requested that the Court not convert the Motion into a motion for summary

judgment here [#46 at 7].

       Even if the Court were to convert the Motion into a motion for summary judgment,

it is far from clear that Sergeant Gess would prevail on his exhaustion defense. Again,

Sergeant Gess relies on Mr. DeCesaro’s affidavit, in which he declares that he reviewed

CDOC’s records of grievances and Plaintiff did not file a grievance related to the

September 25, 2018 excessive force claim. [Id. at 6; #46-1] But, Plaintiff has submitted

documents purporting to be grievance forms related to the September 25 incident. [#53-

1 at 8-11] Though Sergeant Gess challenges the authenticity of those documents [#59

at 5], he has not pointed the Court to any authority that would allow the Court to simply

accept his claims of inauthenticity over Plaintiff’s claims that the documents are authentic.

Accordingly, Sergeant Gess’ Motion is DENIED to the extent it argues that Plaintiff has

failed to exhaust her administrative remedies.

          B. Failure to State a Claim and Qualified Immunity

       Alternatively, Sergeant Gess argues that he is entitled to qualified immunity

because his actions did not violate clearly established law. 2 [#46 at 15-16] “The doctrine

of qualified immunity protects government officials from liability for civil damages insofar

as their conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223, 231



2 Sergeant Gess also argues that Plaintiff has failed to state a plausible excessive force
claim. [#46 at 9-14] The Court addresses that argument when assessing the first prong
of the qualified immunity analysis.
                                             7
(2009) (quotation omitted). Once the defense of qualified immunity has been raised, “the

onus is on the plaintiff to demonstrate ‘(1) that the official violated a statutory or

constitutional right, and (2) that the right was “clearly established” at the time of the

challenged conduct.’” Quinn v. Young, 780 F.3d 998, 1004 (10th Cir. 2015) (quoting

Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)).

       “To be clearly established, a legal principle must have a sufficiently clear

foundation in then-existing precedent” such that it is “settled law.” District of Columbia v.

Wesby, 138 S. Ct. 577, 589 (2018). The Supreme Court has “not yet decided what

precedents—other than [its] own—qualify as controlling authority for purposes of qualified

immunity.” Id. at 591 n.8. The Tenth Circuit, however, has stated that “[o]rdinarily this

standard requires either that there is a Supreme Court or Tenth Circuit decision on point,

or that the ‘clearly established weight of authority from other courts [has] found the law to

be as the plaintiff maintains.’” Patel v. Hall, 849 F.3d 970, 980 (10th Cir. 2017) (quoting

Klen v. City of Loveland, 661 F.3d 498, 511 (10th Cir. 2011)).

       The Supreme Court has “repeatedly stressed that courts must not define clearly

established law at a high level of generality, since doing so avoids the crucial question

whether the official acted reasonably in the particular circumstances that he or she faced.”

Wesby, 138 S. Ct. at 590 (quotation omitted). Nonetheless, the Supreme Court has made

clear that it “do[es] not require a case directly on point, [provided] existing precedent . . .

placed the statutory or constitutional question beyond debate.” al-Kidd, 563 U.S. at 741.

The Tenth Circuit has explained the “clearly established” prong of the qualified immunity

analysis as follows:

       A clearly established right is one that is sufficiently clear that every
       reasonable official would have understood that what he is doing violates

                                              8
       that right. Although plaintiffs can overcome a qualified-immunity defense
       without a favorable case directly on point, existing precedent must have
       placed the statutory or constitutional question beyond debate. The
       dispositive question is whether the violative nature of the particular conduct
       is clearly established . . . . Qualified immunity protects all but the plainly
       incompetent or those who knowingly violate the law.

Aldaba v. Pickens, 844 F.3d 870, 877 (10th Cir. 2016) (quotations and citations omitted).

With these principles in mind, the Court turns to Plaintiff’s excessive force claim.

              1. The Constitutional Violation

       The Eighth Amendment to the United States Constitution protects a prisoner’s right

to “humane conditions of confinement guided by ‘contemporary standards of decency.’”

Penrod v. Zavaras, 94 F.3d 1399, 1405 (10th Cir. 1996) (quoting Estelle v. Gamble, 429

U.S. 97, 103 (1976)).      As part of this guarantee to humane conditions, the Eighth

Amendment proscribes cruel and unusual punishment, which is defined as the

“unnecessary and wanton infliction of pain.” Hudson v. McMillian, 503 U.S. 1, 5 (1992)

(quoting Whitley v. Albers, 475 U.S. 312, 320 (1986)).               In assessing an Eighth

Amendment excessive force claim, the “core judicial inquiry is . . . whether force was

applied in a good-faith effort to maintain or restore discipline, or maliciously and

sadistically to cause harm.” Id. at 7.

       Ordinarily, an excessive force claim involves two prongs. Smith v. Cochran, 339

F.3d 1205, 1212 (10th Cir. 2003). The “objective prong . . . asks ‘if the alleged wrongdoing

was objectively harmful enough to establish a constitutional violation.’” Id. (quoting Giron

v. Corr. Corp. of Am., 191 F.3d 1281, 1289 (10th Cir. 1999)). The subjective prong, on

the other hand, requires “the plaintiff [to] show that ‘the officials act[ed] with a sufficiently

culpable state of mind.’” Id. (second alteration in original).




                                               9
       “The objective component of an excessive force claim is ‘contextual and

responsive to contemporary standards of decency.’” Id. (quoting Hudson v. McMillian,

503 U.S. 1, 8 (1992)). “[N]ot every malevolent touch by a prison guard gives rise to a

federal cause of action” and “[t]he extent of injury may . . . provide some indication of the

amount of force applied.” Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (quotation omitted).

Nonetheless, “[w]hen prison officials maliciously and sadistically use force to cause

harm . . . contemporary standards of decency always are violated.” Id. (quoting Hudson,

503 U.S. at 9).

       The Court concludes that Plaintiff’s allegations satisfy the objective component of

an excessive force claim. Though Plaintiff was perhaps being disrespectful to the prison

guards, the Amended Complaint, liberally construed, indicates that Plaintiff was compliant

with Sergeant Gess’ commands. [#16 at 15 (indicating that Sergeant Gess asked Plaintiff

to comply with being handcuffed and while Sergeant Gess was positioned behind Plaintiff

as part of the handcuffing process, Plaintiff fell)] See also Nosewicz v. Janosko, 754 F.

App’x 725, 733 (10th Cir. 2018) (concluding that inmate was not actively resisting, despite

becoming progressively angrier and refusing a lawful command) Without any active

resistance by Plaintiff, Sergeant Gess allegedly shoved Plaintiff to the floor with enough

force to cause two lacerations requiring ten stitches. [#16 at 15] Liberally construing the

Amended Complaint, Sergeant Gess took this action when Plaintiff was either

handcuffed, or had her hands behind her back preparing to be handcuffed, and thus was

unable to protect herself from the fall. The Court concludes that such actions, accepted

as true, satisfy the objective component of an excessive force claim. See Nosewicz, 754

F. App’x at 734 (finding while inmate’s irate and disruptive behavior posed a potential



                                             10
threat, such behavior on its own did not justify hitting inmate’s head into the wall and

striking inmate’s chest); United States v. Golden, 671 F.2d 369, 370-71 (10th Cir. 1982)

(upholding excessive force verdict where officer hit plaintiff with a flashlight causing

injuries that required eight stitches); Long v. Morris, 485 F. Supp. 2d 1247, 1250-52 (D.

Kan. 2017) (denying prison guard summary judgment on excessive force claim where

facts viewed in the light most favorable to inmate showed inmate verbally challenged

guard and resisted commands, but did not make an aggressive move to the guard, was

in restraints, and guard threw inmate to the floor, causing inmate to suffer a separated

clavicle and a contusion requiring eight stitches).

       The Court likewise concludes that Plaintiff has sufficiently alleged the subjective

component of her excessive force claim. “An official has a culpable mind state if he uses

force ‘maliciously and sadistically for the very purpose of causing harm,’ rather than ‘in a

good faith effort to maintain or restore discipline.’” Redmond v. Crowther, 882 F.3d 927,

936 (10th Cir. 2018) (quoting Whitley v. Albers, 475 U.S. 312, 320-21 (1986)). In other

words, “[w]here no legitimate penological purpose can be inferred from a prison

employee’s alleged conduct . . ., the conduct itself constitutes sufficient evidence that

force was used maliciously and sadistically for the very purpose of causing harm.”

DeSpain v. Uphoff, 264 F.3d 965, 978 (10th Cir. 2001) (quotations omitted)). Again, the

Amended Complaint alleges that Sergeant Gess “threw Plaintiff . . . onto [the] concrete

floor.” [#16 at 15] Sergeant Gess took these actions despite the fact that Plaintiff was

not resisting and appeared compliant with Sergeant Gess’ attempts to handcuff her. [Id.]

If true, a reasonable factfinder could conclude that Sergeant Gess acted maliciously and

sadistically for the purpose of causing harm. See, e.g., Smith v. Nichols, No. 09-cv-



                                            11
01139-MSK-BNB, 2011 WL 996871, at *6 (D. Colo. Mar. 18, 2011) (“To the extent there

was no justification for Sergeant Nichols’ actions, an inference that they were

accompanied by a ‘malicious and sadistic’ motivation can be made.” (citing Smith, 339

F.3d at 1213)). Accordingly, the Court concludes that Plaintiff has adequately stated both

elements of an excessive force claim. Accordingly, Sergeant Gess’ Motion is DENIED to

the extent it argues that Plaintiff has failed to plausibly allege a constitutional violation.

              2. Clearly Established Law

       Having concluded that the Amended Complaint has plausibly alleged an excessive

force claim, the Court turns to whether the law was clearly established at the time of

Sergeant Gess’ actions. Once again, the Supreme Court has “repeatedly stressed that

courts must not define clearly established law at a high level of generality, since doing so

avoids the crucial question whether the official acted reasonably in the particular

circumstances that he or she faced.” Wesby, 138 S. Ct. at 590 (quotation omitted).

Nonetheless, the Supreme Court has made clear that it “do[es] not require a case directly

on point, [provided] existing precedent . . . placed the statutory or constitutional question

beyond debate.” al-Kidd, 563 U.S. at 741.

       Here, Plaintiff has alleged that Sergeant Gess unnecessarily inflicted pain on her,

sufficient to require ten stitches, despite the fact that she was not resisting, and either

handcuffed or about to be handcuffed. The Northern District of Oklahoma recently

addressed a similar scenario. Ali v. Lambert, 384 F. Supp. 3d 1321 (N.D. Okla. 2019).

In addressing whether it was clearly established that a prison guard could not painfully

manipulate the arms of a non-resisting and handcuffed inmate, the Ali Court reasoned:

       [S]ome cases [plaintiff] cites appear to involve sufficiently similar facts and,
       thus, support his contention that [defendant’s] alleged actions of

                                              12
      unnecessarily inflicting pain on a non-resisting, handcuffed prisoner, without
      provocation, violated clearly established law. See e.g., Giles v. Kearney,
      571 F.3d 318, 327 (3d Cir. 2009) (“No reasonable officer could agree that
      striking and kicking a subdued, nonresisting inmate in the side, with force
      enough to cause a broken rib and collapsed lung, was reasonable or
      necessary under established law”); Sims v. Artuz, 230 F.3d 14, 22 (2d Cir.
      2000) (finding inmate stated three plausible Eighth Amendment excessive-
      force claims when complaint alleged (1) that “while handcuffed [he] was
      punched in the ribs, collar, arm, and skull” by three officers, (2) that while
      “his arms were shackled” two officers “punched him in the face four times,”
      and (3) “several defendants punched and kicked [him] in the rib cage, skull,
      knee cap, backbone, sacrum, spine, collar bone, and teeth, and pulled him
      by his penis,” and that “each of the alleged beatings . . . was administered
      maliciously and sadistically, and without need or provocation”); Griffin v.
      Crippen, 193 F.3d 89, 91-92 (2d Cir. 1999) (concluding that dismissal of
      “weak” excessive-force claim was inappropriate when inmate alleged prison
      guards assaulted him while he was handcuffed and “there [were] genuine
      issues of material fact concerning what transpired after appellate was
      handcuffed and whether guards maliciously used force against him”); Miller
      v. Glanz, 948 F.2d 1562, 1564, 1567 (10th Cir. 1991) (holding allegations
      sufficient to state an Eighth Amendment claim where officers kicked, beat,
      and choked a prisoner who was handcuffed behind his back and whose
      ankles were also restrained); see also Thompson v. Commonwealth of
      Virginia, 878 F.3d 89, 105 (4th Cir. 2017) (discussing cases decided before
      April 8, 2010, and concluding: “As is apparent from the case law of eleven
      federal courts of appeals, the Eighth Amendment protection against the
      malicious and sadistic infliction of pain and suffering applies in a diverse
      range of factual scenarios. That unifying thread provides fair notice to prison
      officials that they cannot, no matter their creativity, maliciously harm a
      prisoner on a whim or for reasons unrelated to the government's interest in
      maintaining order. That principle applies with particular clarity to cases such
      as this one, where the victim is restrained, compliant, and incapable of
      resisting or protecting himself, and otherwise presents no physical threat in
      any way.”). Accepting as true [plaintiff’s] allegations that [defendant] acted
      deliberately and maliciously with the intent to cause [plaintiff] pain by
      manipulating [plaintiff’s] arms while [plaintiff] was handcuffed and offering
      no resistance . . . these cases support [plaintiff’s] assertion that the law
      governing [defendant’s] alleged conduct was clearly established.

Id. at 1327–28. The Court finds this analysis of caselaw from this Circuit and others

persuasive and equally applicable to the facts of this case. See also Nosewicz, 754 F.

App’x at 733-34 (reversing grant of summary judgment based upon qualified immunity

where angry but non-resisting inmate was slammed into a cinderblock wall, causing

                                            13
fractured ribs and lacerated elbow); accord Perea v. Baca, 817 F.3d 1198, 1204-05 (10th

Cir. 2016) (“[I]t is likewise clearly established that officers may not continue to use force

against a suspect who is effectively subdued.” (collecting cases)); Hayenga v. Garth, No.

18-cv-02038-KLM, 2019 WL 2471086, at *7 (D. Colo. June 13, 2019) (same). Thus, the

Court concludes that the law was clearly established at the time of Sergeant Gess’ actions

that he could not, unprovoked, shove the non-resisting Plaintiff to the ground, from behind

and while she was handcuffed or being handcuffed, with such force as to require her

transport to the emergency room for ten stitches. Accordingly, Sergeant Gess’ Motion is

DENIED to the extent it relies upon the doctrine of qualified immunity.

          C. Appointment of Counsel

       Plaintiff has previously requested the appointment of counsel [#4], which was

denied as premature [#9]. Having concluded above that Plaintiff’s Amended Complaint

has stated a claim for relief, the Court now re-evaluates the request for counsel in light of

D.C.COLO.LAttyR 15 of the U.S. District Court’s Local Rules. Specifically, the Court is

satisfied that the following factors and considerations have been met:

       1) the nature and complexity of the action;

       2) the potential merit of the claims or defenses of the unrepresented parties;

       3) the demonstrated inability of the unrepresented party to retain an attorney by
          other means; and

       4) the degree to which the interests of justice, including the benefits to the Court,
          will be served by appointment of counsel.

       While the case may not be overly complex, it does involve issues of qualified

immunity and may involve medical records. As detailed above, if the allegations in the

Amended Complaint are true, the excessive force claim may have merit. Plaintiff has also



                                             14
demonstrated some difficulty litigating this case, including based upon her incarceration

and limited access to legal resources. Considering these factors, the Court will appoint

counsel to represent Plaintiff.

IV.    CONCLUSION

       For the foregoing reasons:

       (1)    Defendants’ Motion [#46] is DENIED;

       (2)    The Clerk of the Court shall select, notify, and appoint counsel from the Civil

              Pro Bono Panel to represent Plaintiff in this civil matter; and

       (3)    Plaintiff is ADVISED that there is no guarantee that a member of the Civil

              Pro Bono Panel will undertake representation in this case, and Plaintiff

              remains responsible for all scheduled matters, including hearings,

              depositions and written discovery, motions, and trial, and for complying with

              the Federal Rules of Civil Procedure and the Local Rules of the Court.


DATED: September 18, 2019                        BY THE COURT:

                                                 s/Scott T. Varholak
                                                 United States Magistrate Judge




                                            15
